Title: John Quincy Adams to Thomas Boylston Adams, 3 December 1791
From: Adams, John Quincy
To: Adams, Thomas Boylston


My dear Brother.
Boston December 3. 1791.
I received last week your favour of the 17th: of last month, and found in it none of that tediousness which you seem to apprehend: indeed I suspect your fears were in some measure dictated by your indolence, and that you make them a pretext in your own mind, to relieve you from the tediousness of writing: but this pretence must not serve you: for I can assure you, that your Letters will always be tedious to me, only in proportion to their brevity, and that you are by far the most tedious when you do not write at all.
The arguments which you mention to have been held in the house of Representatives with respect to the ratio of Representation, were very amusing, and I have not seen those contained in your Letter, in any of the newspapers. The final decision of 1 to 30,000 has given as far as my conversation extends, very general satisfaction here, though I see most of our members voted against it. The distinction which you say was held up, relative to the characteristic qualities of the Representative and Senatorial branches of the Legislature, was as far as I remember first suggested by Montesquieu, and afterwards adopted by Rousseau. Great as these names are and prevailing as the opinion is, I consider it as one of the idlest and most groundless distinctions that ever entered into the brain of a statesmen. It may be true that an individual or a body of men sometimes is deficient in wisdom, though very honest and well meaning; but wisdom, ought to be the characteristic mark of every branch of a legislature; and without integrity, there never can be any wisdom. To speak in the legal phraseology, wisdom is integrity, and more. For in every situation in life, whether in a public or in a private capacity, as an individual, or as a member of the legislative body, every man who departs from the line of honesty, departs just so far from the line of wisdom. If your house of representatives is only honest, without wisdom, they can be at best but useless to the community; and if your Senate is only cunning and are not thoroughly honest, they must be much worse than useless.— But I have not time to expatiate any further upon this subject.
Mr: Woodward goes to Philadelphia next week, and will be the bearer of this Letter; and also of Miss Adams’s book. Your father subscribed for three setts; and I have the other two in my possession. If he wishes to have them forwarded, you will let me know. I have one besides, as I was myself a subscriber.
The numbers of the 2d: Vol: of the U.S. Gazette which I want are 98 and 101. I believe I mistook one of them in my former Letter.— You may forward them by any convenient opportunity. I hope the segars will come soon, as I begin to be upon allowance, with the old stock.
Mr: Dana is appointed chief Justice of our Supreme Court, and Mr: Dawes is nominated to fill the vacant seat upon the bench.— If there was any business done this promotion might be serviceable to the younger Counsel at the bar, in this Town; but it is almost totally at a stand.— Never at a lower ebb: however, we live in patient expectation of better times.
Adieu; love and duty to all the family.
J. Q. Adams.
